DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but are persuasive only in part.
The objection to the specification is withdrawn.
The 112b rejections are withdrawn.
Applicant amends claims 1, 2, 4 and 6-8 and submits that the amendments overcome the 103 rejection of the non-final office action. They do not.

    PNG
    media_image1.png
    534
    688
    media_image1.png
    Greyscale
Applicant submits that the Office incorrectly understood the position of the extreme point in claim 1.  Applicant submits that the extreme point corresponds to “point ‘B’” shown in Fig. 1. The Office may locate the extreme point within the bounds set by the claim.  The claim states that the extreme point forms “a bottom end of the second curve portion” and is “closer to the band than an end of the root portion on the side of the crown.”  Nothing in the claim language compels the Office to locate the extreme point at point B in the above figure.  And even if language were found to compel the Office to locate the extreme point at B, Applicant essentially admits that the reference, Hachiya, discloses the extreme point in the same place as Applicant intended, at B.  Thus, this argument is not persuasive.
Applicant further submits that the combination would not have been obvious to locate the extreme point as defined by claim 1 because the extreme point is “too far from the band”.  First, the extreme point is properly located according to claim 1 by Hachia, the base reference, alone.  Nolt was not used to move the extreme point.  Thus, submitting that it was improper to combine the references to relocate the extreme point is a misunderstanding of the rejection.  Second, even if the combination did relocate the extreme portion, are argument based on an opinion that the extreme point is “too far” is not evidence.  Thus, this argument is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya US 3764231 in view of Nolt US 4420672.
Regarding claim 1, Hachiya discloses a Francis-type turbine runner comprising
a crown (14), a band (16), and a vane (12) provided between the crown and the band (Fig. 1), wherein 
the vane has an inlet end (radially outermost portion of the vane 12) and an outlet end (radially innermost portion of the vane 12), 
the outlet end has a first curved portion that is convexly curved in a direction from the inlet end toward the outlet end, and a second curved portion that connects the first curved portion and the band, and is concavely curved toward the inlet end (Fig. 1), and 
an extreme point forming a bottom end of the second curved portion on a side of the inlet end of the vane (i.e. closer to the inlet end than the union of the trailing edge and the crown) is positioned closer to the band than an opposite end on the crown side.  
 
    PNG
    media_image2.png
    615
    991
    media_image2.png
    Greyscale

However, it does not teach that the vane also has a root portion formed at a part of a pressure surface of the vane on a side of the band to be joined to the band, with a thickness of the root portion being gradually increased toward the band, and a root portion formed at a part of a negative pressure surface of the vane on the side of the band to be joined to the band, with a thickness of the root portion being gradually increased toward the band, 

    PNG
    media_image3.png
    532
    699
    media_image3.png
    Greyscale
Nolt teaches a “normal” joining (col. 1 ln. 12-14) of a runner comprising a vane (17A) affixed to a band (14A), after the removal of slag (18) from a welding process, comprises a root portion (19) formed at a part of a pressure surface of the vane on a side of the band to be joined to the band, with a thickness of the root portion being gradually increased toward the band (Fig. 2), and a root portion (19) formed at a part of a negative pressure surface of the vane on the side of the band to be joined to the band, with a thickness of the root portion being gradually increased toward the band (Fig. 2).
Nolt further teaches an improved process that requires less grinding to produce the desired contour (“smooth tie end with the lower band member”) of the ‘root portion’ (col. 3 ln. 30-38).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the joining of the vane to the band as taught by Hachiya by utilizing a filleted root portion as taught by Nolt in order to produce the desired smooth tie end with less grinding effort.
Regarding claim 2, Hachiya further discloses that the first curved portion and the second curved portion are connected via an inflection point (Fig. 1), and the inflection point is positioned … closer to the band (16) than the end on the side of the crown (14), while the extreme point is positioned closer to the band than the inflection point (Fig. 1 below).  

    PNG
    media_image4.png
    615
    991
    media_image4.png
    Greyscale

Regarding claim 7, Nolt further teaches that a thickness of the vane at the extreme point of the second curved portion is larger than a thickness of the vane at15 the end of the root portion on the crown side (Fig. 2).  
Regarding claim 8, Nolt further teaches that the root portion (19) can be any desired contour (col. 1 ln. 12-23).  
It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Applicant has not disclosed that having the claimed contour of the thick root portion solves any stated problem or is for any particular purpose above the fact that the thick root portion joins the vane to the band.  It appears that the combination would perform equally well with the claimed contour.  Absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contour of the thick root portion as taught by the combination by utilizing a contour such that the thickness of the vane at the extreme point of the second curved portion is three times or more the thickness of the vane at the end of the thick root portion on the crown side for the purpose of joining the vane to the band.  See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Hachiya further teaches a Francis-type turbine (col. 1 ln. 7-14) comprising the Francis-type turbine runner according to Claim 1 (see claim 1).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is indicated as allowable because the combination further teaches a vane forming member (the weld buildup on both sides of the outlet end), which fills up an inside of the second curved portion and a space between a portion of the first curved portion facing the band side and the band (Fig. 1 above), however, it does not teach that the vane forming member forms an outlet-end complementary portion that smoothly continues to the first curved portion to reach the band.
Claims 4-6 are allowable for depending from claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/10/2022